Lawebnce, Judge:
The above-enumerated appeal for a reappraisement pertains to an importation of chamois leather from England.
When this appeal for a reappraisement was called for hearing, the parties hereto agreed to submit the case for determination upon a stipulation of fact, wherein it was agreed as follows:
1. The importation was appraised at the invoice unit values, net packed (English pounds).
2. The foreign and export value of said merchandise (section 402 (c) and (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (c) and (d)), as amended by the Customs Administrative Act of 1938), were the same at the time of exportation of such merchandise to the United States.
3. Subsequent to importation, the party in interest, upon inspection and examination of the merchandise, found that the last five items on the invoice were considerably below the quality as invoiced and as represented.
4. Upon complaint to the exporter of record, because of such deficiencies in quality and value, a settlement was made equivalent in dollars to 20 per centum of the total value of the last five items on the invoice.
5. Said last five items should, therefore, have been appraised at invoice unit values, less 20 per centum, packed (English pounds).
6. Plaintiff limits its instant appeal for a reappraisement to the last five items of merchandise appearing on the invoice herein.
Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, supra, is the proper basis for determining the value of the last five items of merchandise appearing on the invoice accompanying the entry covered by the above-enumerated appeal for a reappraisement and that said value is the invoice unit values, less 20 per centum packed (English pounds).
As to all other merchandise, the appeal is dismissed.
Judgment will be entered accordingly.